DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steele (U.S. Publication US 2011/0246586 A1) in view of Payyappilly et al. (U.S. Publication US 2010/0115072 A1).
With respect to claims 1 and 11, Steele discloses a Deep Packet Inspection (DPI) node comprising one or more processing circuits implementing a method of handling network traffic (See the abstract, page 3 paragraph 47, and Figure 1 of Steele for reference to a GGSN, which is a DPI node including a DPI engine, comprising a hardware structure including processing elements performing a method of handling traffic flows).  Steele discloses receiving, from a Policy and Charging Rules Function (PCRF), packet inspection control data that maps a specific (See page 5 paragraphs 62-64 and Figure 2 of Steele for reference to the GGSN receiving service policy information for a specifically identified service from a PCRF, which is control information, such that the GGSN implements DPI according to the information)  Steele also discloses identifying that a data packet pertains to the specific service, the identifying comprising performing DPI on at least a data section of the data packet (See page 4 paragraphs 55-58 of Steele for reference to the GGSN using a DPI engine to perform Deep Packet Inspection on entire received data traffic packets to identify the specific service, i.e. a Google™ Maps service).  Steele further discloses notifying the PCRF network node that the DPI node received the data packet and that the data packet pertains to the specific service (See page 4 paragraphs 55-58 and Figures 1 and 2 of Steele for reference to sending an indication of a subscriber and an identified service of a packet from the GGSN to the PCRF based on the DPI).  Although Steele does disclose identifying a specific service using deep packet inspection in accordance with packet inspection control data received from the PCRF network node, Steele does not specifically disclose the GGSN marking data packets with an identifier mapped to the service.  However, Payyappilly et al., in the field of communications, discloses using deep packet inspection to identify a service and mark packets with an identifier mapped to the service (See pages 4-5 paragraphs 48-50 of Payyappilly et al. for reference to a DPI module inspecting packets to identify a type of service and for reference to marking packets of the identified service with a differentiated service code point, DSCP, value indicating the type of service and a corresponding QoS level of the packets).  Marking packets with an identifier of a service has the advantage of allowing (For example, page 3 paragraph 36 and pages 4-5 paragraphs 48-50 of Payyappilly et al. teach that different services may be marked with different DSCP values such that an access node may configure different data pipes, i.e. wireless bearers, to handle different service having different QoS requirements).  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Payyappilly et al., to combine marking packets with an identifier of a service, as suggested by Payyappilly et al., with the system and method of Steele, with the motivation being to allow packets of different services to be recognized and handled differently by devices in the network.
With respect to claims 2 and 12, Steele discloses wherein performing the DPI further comprises inspecting a header section of the data packet (See page 4 paragraph 55 of Steele for reference to performing DPI on entire received data packets including determining information such as IP address information, which is known in the art to be found within packet headers).
With respect to claims 3 and 13, as shown above with respect to the rejections of claims 1 and 11, Payyappilly renders obvious marking packet headers with a DSCP value of a determined service (See pages 4-5 paragraphs 48-50 of Payyappilly et al.).  Thus, this claim is rendered obvious for the same reasons as applied above to claims 1 and 11.
With respect to claims 4 and 14, Steele discloses wherein notifying the PCRF network node that the DPI node received the data packet and that the data packet pertains to the specific service comprises sending, to the PCRF network node, a service (See page 4 paragraphs 55-58 of Steele for reference to the DPI data identifying a specific service, i.e. a Google™ Maps service, wherein the DPI data is sent to the PCRF).
With respect to claims 5 and 15, Steele discloses sending the identifier to which the specific service is mapped to the PCRF network node (See page 4 paragraphs 55-58 of Steele for reference to the DPI data identifying a specific service, i.e. a Google™ Maps service, wherein the DPI data is sent to the PCRF).  Also as shown above with respect to the rejections of claims 1 and 11, Payyappilly renders obvious using DPI data including marking packet headers with a DSCP value of a determined service (See pages 4-5 paragraphs 48-50 of Payyappilly et al.).  Thus, this claim is rendered obvious for the same reasons as applied above to claims 1 and 11.
With respect to claim 7 and 17, Steele discloses wherein the mapping varies depending on the time of day or on the day of week (See page 4 paragraph 60 of Steele for reference to the service policy information mapped to the identified service being different based on times of day, week, or month).
With respect to claims 8 and 18, Steele discloses sending the data packet to a gateway for routing of the marked packet to a bearer, the gateway being outside of a Radio Access Network supporting the bearer (See page 2 paragraph 44, pages 2-3 paragraphs 46-47, and Figure 1 of Steele for reference to the GGSN comprising a DPI engine that inspects packets and send them to the gateway function of the GGSN, wherein a GGSN is part of a core network outside of a Radio Access Network as defined by the 3GPP infrastructure upon which Steele relies).   Also as (See page 3 paragraphs 34-35, pages 4-5 paragraphs 48-50, and Figure 2 of Payyappilly et al.).  Thus the sending of marked packets from a gateway outside of a RAN supporting a bearer is also rendered obvious for the same reasons as applied above to claims 1 and 11.
	With respect to claims 9 and 19, Steele discloses detecting an IP packet flow pertaining to the specific service and notifying the PCRF network node that the IP packet flow pertaining to the specific service was detected (See page 2 paragraph 46 and page 4 paragraphs 55-58 for reference to the DPI being performed on IP packets of flows for services).
With respect to claims 10 and 20, Steele disclose the data packets including downloaded data sent from the server to the client device, which is in a downlink (See page 2 paragraph 45 and Figure 1 of Steele).  Also as shown above with respect to the rejections of claims 1 and 11, Payyappilly renders obvious sending marked packets in a downlink direction from a data source to an AT (See page 3 paragraphs 34-35 and Figure 2 of Payyappilly et al.).  Thus the sending marked downlink packets is also rendered obvious for the same reasons as applied above to claims 1 and 11.

Claims 6 and 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steele in view of Payyappilly et al., and in further view of Polk et al. (U.S. Publication US 2008/0089324 A1).
With respect to claims 6 and 16, Although Steele discloses the mapping is defined in a mapping table (See page 4 paragraph 56 of Steele for reference to DPI service mapping data being maintained in a look-up table), as well as updating the DPI according to packet inspection control data (See page 5 paragraphs 62-64 and Figure 2 of Steele for reference to the GGSN receiving service policy information for a specifically identified service from a PCRF, which is control information, such that the GGSN updates and implements DPI according to the information),  Steele does not specifically disclose updating the mapping table that maps DSCP values.  However, Polk et al., in the field of communications, discloses updating a mapping table that maps DSCP values (See page 9 paragraph 104 of Polk et al. for reference to updating DSCP values in tables).  Updating DSCP values in tables has the advantage of assuring that packets are correctly routed according to determined DSCP values.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Polk et al., to combine updating DSCP values in tables, as suggested by Polk et al., with the system and method of Steele, with the motivation being to assure that packets are correctly routed according to determined DSCP values.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461